Opinión disidente emitida por el
Juez Asociado Señor Rebollo López
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Como consecuencia del procedimiento de certificación interjurisdiccional sometido ante nuestra consideración por el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito debemos contestar:
¿Le concede la ley orgánica del Departamento de Asuntos del Consumidor (D.A.C.O.) facultad o poder (jurisdicción) a dicho organismo administrativo para entender y resolver una querella —fundada en alegada violación de contrato— presentada por un estudiante en solicitud de devolución de dinero pagado por él en concepto de matrícula contra la institución universitaria en que éste estudia, institución que es una privada, coeducacional y organizada sin fines de lucro?(1)
Somos del criterio que este Tribunal, sin realizar mucho esfuerzo, debe poder contestar la referida interrogante. Una mayoría de los señores jueces que componen el Tribunal, *467amparándose en tecnicismos y en unos fundamentos de derecho erróneos, se niega a hacerlo. Es por ello que disentimos.
Como es sabido, el procedimiento de certificación interjurisdiccional se ha desarrollado en Estados Unidos como complemento o mecanismo alterno a la doctrina de abstención en el ámbito federal, la cual contempla la decisión de un tribunal de dicho sistema de no intervenir en un caso en particular, a pesar de tener jurisdicción, cuando el hacerlo conlleva resolver cuestiones de derecho estatal que no son claras o no han sido resueltas anteriormente por el foro judicial estatal. Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941). Estudiosos de la materia han expresado que la certificación interjurisdiccional no sólo cumple con los objetivos de la doctrina de abstención federal sino que representa “a more perfect attempt at cooperative judicial federalism, since concern for state sovereignty is implemented through a more efficient and simpler proceeding”. (Énfasis suplido.) Nota, Interjurisdictional Certification: Beyond Abstention toward Cooperative Judicial Federalism, 111 U. Pa. L. Rev. 344, 350 (1963).
En Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 788 (1982) señalamos que si bien es cierto que la “facultad de este Tribunal para conocer de asuntos que le son certificados por la Corte federal es de carácter discrecional”, expresamente reconocimos que dicho meca-nismo procesal —al proveer un medio “directo, rápido y económico para que la Corte federal obtenga una inter-pretación autorizada sobre el derecho estatal”— tiene la ventaja fundamental de evitar que los litigantes incurran en gastos innecesarios y la de aliviar “las tensiones in-*468herentes al sistema federalista”. El Tribunal Supremo de Estados Unidos, en la más reciente oportunidad que ha tenido de expresarse sobre la materia, ha dicho que:
The certification procedure is useful in reducing the substantial burdens of cost and delay that abstention places on litigants. Where there is an uncertain question of state law that would affect the resolution of the federal claim, and where delay and expense are the chief drawbacks to abstention, the availability of certification becomes an important factor in deciding whether to abstain. Houston v. Hill, 55 L.W. 4829 (1987).
Dicha materia está regulada expresamente en nuestra jurisdicción por la Regla 53.1(c) de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) y por la Regla 27 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A. En el citado caso de Pan Ame. Comp. Corp. v. Data Gen. Corp., ante, pág. 788, señalamos que dichas disposiciones requieren para la procedencia de la certificación que: “(1) estén envueltas cuestiones de Derecho puertorriqueño; (2) dichas cuestiones puedan determinar o determinen el resultado del caso; (3) no existan precedentes claros en la jurisprudencia del Tribunal Supremo de Puerto Rico; (4) se haga una relación de todos los hechos relevantes a dichas interrogantes que demuestre claramente la naturaleza de la controversia de la cual surgen las preguntas”. (Énfasis suplido.) Resulta necesario enfatizar que, en relación con el segundo de los requisitos antes enumerados, en el referido caso de Pan Ame. Comp. Corp. v. Data Gen. Corp., ante, pág. 789, hicimos la observación de que si la “cuestión es determinante o no habrá de depender de la interpretación que finalmente le imparta” el foro federal; por lo que “[bjasta, entonces, para el cumplimiento de este requisito, que una de las posibles contestaciones de este Tribunal a la pregunta certificada pueda determinar el resultado del caso”. (Énfasis suplido.)
*469HH H — I
En el presente caso, el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito nos certificó las siguientes dos preguntas:
a. Does the Department of Consumer Affairs (DACO) Organic Act, Apr. 23, 1973, No. 5, 3 L.P.R.A. Secs. 341a-341v, apply without qualification or restriction to private, primarily non-sectarian, non-profit colleges and universities in Puerto Rico?
b. If said Act does not so apply generally to such college[s] and universities, does it nevertheless apply to the DACO ruling in this case that a student, who because of a campus strike suffered the cancellation of two of his classes, was entitled to a refund of his registration fees of $217, under penalty of fine for non-compliance? (Énfasis suplido.) Petición de certificación de 3 de julio de 1985, pág. 2.
Dicho foro judicial cumplió totalmente con lo exigido en el inciso (c) de la citada Regla 27 del Reglamento de este Tribunal, supra; esto es, incluyó —en adición a las preguntas de derecho cuya contestación se solicita— “(2) una relación de todos los hechos relevantes a las preguntas, que demuestre claramente la naturaleza de la controversia de la cual surgen las preguntas, y (3) un apéndice en que se incluirán los originales o copias certificadas de aquella parte del expediente que, en la opinión del tribunal solicitante, sea necesario o conveniente remitir a este Tribunal para contestar las preguntas”.
Resulta importante señalar, en adición, que en la solicitud de certificación que nos hiciera, expresó el mencionado tribunal:
We are conscious of the already lengthy history of this litigation and reluctant to prolong it further, but at the same time we are even more reluctant to subject this statute to constitutional scrutiny without a definitive interpretation from the Supreme Court of Puerto Rico. The teaching of the *470Supreme Court of the United States in Fornaris v. Ridge Tool Co., 400 U.S. 41 (1970), would seem to be pertinent here. If we may paraphrase,
“Whether the Supreme Court of Puerto Rico would give the same broad sweep to [‘consumers’ and ‘services’] as did the [district court] is something we do not know. It is conceivable that [DACO\ might be judicially confined to a more narrow ambit which would avoid all constitutional questions.” Id. at 44.
See also Ashwander v. Tennessee Valley Authority, 297 U.S. at 288, 347 (1936) (Brandeis, J., concurring: “[I]f a case can be decided on either of two grounds, one involving a constitutional question, the other a question of statutory construction or general law, the Court will decide only the latter.”) (Énfasis suplido.) Petición de certificación, supra, págs. 4-5.
Realmente no se necesita ser muy perspicaz para poder colegir, de lo antes transcrito, que el Tribunal de Apela-ciones de Estados Unidos para el Primer Circuito, en cumplimiento de la norma jurisprudencial por todos conocida, tiene la intención de evitar resolver la controversia constitucional que tiene ante su consideración, de ello ser posible. En otras palabras, dicho tribunal entiende que una de las contestaciones que este Tribunal podría emitir en el presente caso —esto es, la de que la ley que creó a D.A.C.O. no faculta a dicha agencia a entender en la controversia que resolvió— puede disponer definitivamente del caso sin necesidad de ellos tener que entrar a resolver si dicha ley orgánica, en ese aspecto, viola la Constitución federal.
De manera, pues, que la certificación interjurisdiccional que nos somete el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito cumple con todos y cada uno de los cuatro requisitos que señaláramos en el caso de Pan Ame. Comp. Corp. v. Data Gen. Corp., ante. Ciertamente están envueltas cuestiones de Derecho puertorriqueño, en relación con las cuales no existen *471decisiones de este Tribunal; contamos con una relación de todos los hechos relevantes a la interrogante sometida que demuestra claramente la naturaleza de la controversia de la cual surge la interrogante, y, definitivamente, una de las posibles contestaciones de este Tribunal a dicha interro-gante puede determinar el resultado del caso.
HH 1 — I H — I
Ante esta situación, la opinión concurrente que sirve de base a la sentencia que emite el Tribunal expresa que:
Para poder contestar las preguntas certificadas tendríamos que necesariamente analizar si este tipo de intervención estatal viola las cláusulas constitucionales de Puerto Rico que protegen la libertad de expresión y establecen la separación de Iglesia y Estado, Art. II, Secs. 1, 3, 4 y 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, págs. 257, 262, 265 y 275. No podemos resolver el alcance de la jurisdicción de D.A.C.O. en este caso relacionado con una universidad afiliada a una iglesia, sin necesariamente examinar si el ejercicio del poder de adjudicar querellas delegado a la agencia violó las disposiciones constitucionales sobre libertad de expresión y libertad de culto. Estas garantías de nuestra Constitución son análogas a las consagradas en la Primera Enmienda de la Constitución de Estados Unidos. (Énfasis suplido.) Opinión del Tribunal, pág. 465.
Ello no es enteramente correcto. La interrogante que se nos plantea tiene dos posibles soluciones o contestaciones. Bajo una de ellas, no hay que necesariamente entrar en un análisis constitucional sobre las cláusulas de libertad de expresión y la de separación de Iglesia y Estado. No hay nada que nos impida decidir, a base de una interpretación estrictamente estatutaria, si la ley orgánica de D.A.C.O. le concede a dicha agencia administrativa facultad (jurisdic-ción) para resolver una controversia surgida entre un estudiante y una universidad privada, independientemente de que se trate de una institución docente que no sólo es *472privada sino que es “controlada” por una organización religiosa. Ello lo logramos decidiendo, en primer término, si un estudiante de una universidad privada cualifica como un “consumidor” en virtud de la ley orgánica de D.A.C.O., y en segundo término, si los servicios docentes que presta una universidad son los “servicios” a que se refiere el Art. 6 de la referida ley, según enmendada, 3 L.P.R.A. see. 341e.(2)
*473Si la contestación es en la negativa, ello tendría el efecto de ponerle fin al pleito ante el foro federal. Sólo en la alternativa de que contestáramos en la afirmativa, esto es, que la ley orgánica del D.A.C.O. le concede esa facultad, es que, entonces, el tribunal federal entraría a examinar la constitucionalidad de ello a la luz de las disposiciones pertinentes de la Constitución de Estados Unidos en vista de que se trata de una institución docente universitaria que no sólo es privada, sino que es controlada por una organización religiosa. Cualquiera de las dos posibles contestaciones a la interrogante ante nuestra consideración cumple cabalmente con lo requerido en esta clase de situaciones a los efectos de que lo que finalmente adjudique el Tribunal —esto es, si la ley orgánica de D.A.C.O. le concede o no a esta agencia jurisdicción sobre esta clase de controversia— será mandatorio para las partes, obligán-doles en cualquier procedimiento judicial entre ellas bajo la doctrina de cosa juzgada. Pan Ame. Comp. Corp. v. Data Gen. Corp., ante.
*474En síntesis, podemos disponer del asunto planteado, vía la certificación, meramente a base de una interpretación estrictamente estatutaria sobre una ley estatal. Realmente no existe planteamiento constitucional alguno ante este Tribunal. El tribunal federal no nos ha solicitado opinión alguna sobre —en la alternativa de que nuestra posición fuera que D.A.C.O. tiene jurisdicción— si ello viola la Constitución local o federal. Dicho planteamiento lo trae por su cuenta la opinión concurrente que da base a la sentencia que se emite. Es norma trillada que este Tribunal no entrará a considerar la constitucionalidad de una ley a menos que dicha cuestión le sea traída a su atención por alguna de las partes. Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979). Conforme a dicha norma, en innumerables ocasiones en el pasado, hemos resuelto diferentes situaciones surgidas a la luz de distintos estatutos sin pasar juicio sobre la constitucionalidad de los mismos, cuestión que poste-riormente resolvimos al ser ésta planteada. A manera de ejemplo, recordamos la ley que establece el límite sobre la suma de dinero a recobrarse en casos de reclamaciones contra el Estado, 32 L.P.R.A. sec. 3077, y la ley que establecía el límite de dos (2) años para instar demandas por impericia médica. 26 L.P.R.A. sec. 4109(1).
I — ( <1
En conclusión, la decisión que hoy emite este Tribunal no sólo resulta ser errónea en derecho sino que, desafortuna-damente, equivale a señalarle injustificadamente al Tribunal de Apelaciones de Estados Unidos para el Primer Circuito que ha abusado de su discreción por cuanto, en lugar de asumir jurisdicción sobre el caso, ha debido de abstenerse. Ello, lamentablemente, se aparta de la actitud de deferencia y cortesía hacia otros tribunales que tradicionalmente ha caracterizado y distinguido a este Tribunal, situación que ciertamente no ayuda a aliviar “las *475tensiones inherentes al sistema federalista”, Pan Ame. Comp. Corp. v. Data Gen. Corp., ante, pág. 785, sistema dentro del cual nuestro Puerto Rico se desenvuelve.
—0-
Opinión particular de la
Juez Asociada Señora Naveira de Rodón.
Desde que la mayoría de los señores jueces que componen este Tribunal decidieron que no podemos contestar las preguntas certificadas, estimo que cualquier pronuncia-miento sobre la jurisdicción del Departamento de Asuntos del Consumidor en relación con este asunto sería a lo sumo una opinión consultiva. Entiendo que el Tribunal debió contestarle al Tribunal federal de Apelaciones para el Primer Circuito la pregunta de si el Departamento de Asuntos del Consumidor tiene o no jurisdicción sobre controversias que involucren las relaciones contractuales entre estudiantes y colegios y universidades privadas en Puerto Rico. Por ello, me uno y estoy conforme con la opinión disidente del Juez Asociado Señor Rebollo López, en tanto y en cuanto resuelve que esta pregunta debió contestarse.
-0-

(1) los términos específicos utilizados por la Corte federal para la formulación de las preguntas no limitan en forma alguna nuestra facultad para exponer la controversia conforme nuestro mejor entendimiento del récord ni restringe el ámbito de nuestra función interpretativa”. Córdova & Simonpietri v. Crown American, 112 D.P.R. 797, 799 (1982).


(2) A esos efectos, conviene “repasar” la exposición de motivos de la Ley Núm. 5 de 23 de abril de 1973, ley orgánica de D.A.C.O. Expone la misma:
“El creciente desarrollo comercial, industrial y tecnológico en el cual se ha visto envuelto Puerto Rico estos últimos años, así como la impersonalización que traen consigo los estilos altamente sofisticados de la producción, propaganda, mercadeo y venta de la diversidad de artículos y servicios en el mercado, unido a la falta de organización efectiva por parte de los consumidores, han creado un marcado desequilibrio de recursos entre los productores y los consumidores.
“Puerto Rico ha entrado de lleno en ‘la sociedad del consumo’; a donde el interés del consumidor se identifica con el interés público. Sin embargo, a pesar de la posición de importancia que ocupa el consumidor, frecuentemente se ignoran sus problemas o pasan inadvertidos o las soluciones y remedios son tardíos.
“El continuo aumento en el costo de vida y el ritmo acelerado de dicho aumento requiere la implementación de una política de precios a través de mecanismos efectivos de control a todos los niveles, y no meramente al nivel del consumidor. La política de precios hasta ahora implementada no ha conseguido los resultados de estabilización deseados. Los precios, sin embargo, son solo una parte del cuadro.
“La complejidad del mercado de bienes y servicios, unido al sinnúmero de prácticas indeseables que algunos comerciantes y manufactureros llevan a cabo, requieren la creación de un organismo efectivo capaz de sacar al consumidor del estado de indefensión y desvalimiento en el cual se encuentra. Este organismo deberá ventilar y adjudicar las querellas traídas por los consumidores, fiscalizar el cumplimiento de las leyes cuyo objetivo es proteger al consumidor, educar al consumidor y ponerle al consumidor representación adecuada en la defensa de todos sus derechos.
‘.‘Aunque en Puerto Rico existe mucha legislación protectora del consumidor, desde las disposiciones de nuestro Código Civil de 1889 hasta la Ley 148 del 27 de junio de 1968, que creó la Administración de Servicios al Consumidor, ni las disposiciones sustantivas del ordenamiento jurídico vigente, ni las estructuras administrativas creadas por diversas leyes especiales han conseguido implementar o vindicar adecuadamente los derechos del consumidor, y mientras existen Departamentos del Gobierno, a nivel de gabinete, ejerciendo funciones en beneficio de otros sectores de nuestro pueblo, no existe tal Departamento en beneficio del sector consumidor, que es el mayoritario.
*473“Es por ello necesario e imperativo crear una estructura, de la más alta jerarquía, a nivel de gabinete, con el objeto de garantizar al consumidor la debida atención a sus problemas y para efectuar una mejor coordinación de los recursos disponibles al gobierno en el desarrollo e implementación de una política pública.
“Es menester crear una nueva estructura de la más alta jerarquía, a nivel de gabinete, con el objeto de garantizar que toda la estructura gubernamental va prestar la debida atención a estos problemas y para efectuar una mejor coordinación interagencial en el desarrollo de la política pública en este campo, y su implementación.
“El nuevo Departamento de Asuntos del Consumidor será una agencia especializada con personal profesional y técnico altamente competente, para poder vindicar los derechos del consumidor en una forma agresiva y firme; para hacerle frente a las tendencias inflacionarias de nuestro mercado y para fiscalizar prácticas de mercadeo indeseable, muchas de las cuales son consecuencia directa de las estructuras monopolísticas de nuestro mercado.
“Este nuevo Departamento tendrá amplios poderes para investigar los problemas que afectan al consumidor y podrá requerir toda la información que sea pertinente, para cumplir con los propósitos de esta ley.” (Énfasis suplido.) 1973 Leyes de Puerto Rico 16-18.